In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00089-CR



         LACEY LYNNE STEDDUM, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 51046-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION

       Lacey Lynne Steddum was sentenced to thirteen years’ imprisonment for the offense of

aggravated assault with a deadly weapon.      In connection with her open plea of guilty, Steddum

signed the following waiver of her rights:

       Comes now the Defendant, joined by his or her counsel, and in writing and in
       open court, waives the rights and gives up time provided in the Texas Rules of
       Appellate Procedure to file a motion for new trial, motion for arrest of judgment
       or notice of appeal.

       Steddum clearly waived her right of appeal, which deprives this Court of jurisdiction over

this attempted appeal, and the trial court’s certification confirms Steddum’s waiver of her rights.

       On October 7, 2021, we informed Steddum of the apparent defect in our jurisdiction over

this appeal and afforded her an opportunity to respond and, if possible, cure such defect. On

October 18, 2021, appointed counsel for Steddum responded to this Court’s October 7 letter by

acknowledging that Steddum had waived her right of appeal.

       Because Steddum has no right of appeal due to her explicit, written waiver of that right,

and because the trial court’s certification correctly indicates that she is without a right of appeal,

we dismiss this appeal for want of jurisdiction.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        October 19, 2021
Date Decided:          October 20, 2021

Do Not Publish
                                                   2